     Case: 1:21-cv-00642 Document #: 8 Filed: 02/09/21 Page 1 of 1 PageID #:21

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Ashraf Salah
                                           Plaintiff,
v.                                                         Case No.: 1:21−cv−00642
                                                           Honorable Steven C. Seeger
SwiftFunds Financial Services, LLC
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 9, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: Based upon the Notice of
Voluntary Dismissal (Dckt. No. [7]), this case is dismissed without prejudice. Each party
shall bear its own costs and attorney's fees. All pending deadlines and hearings are
stricken. Civil case terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
